Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status 
Claims 1-15 have been examined. Claims 21-22 have been added. Claims 1-3, 6, 8-15 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condurso et al. (US. 20060047538 hereinafter Condurso) in view of Lynn et al. (US. 20060149144 A1).and further in view of  Ghasemzadeh et al. (WO2014/186387A1 hereinafter Ghasemzadeh)

With respect to claim 1, Condurso teaches a clinical therapy system (‘538; Abstract), comprising: 
a drug delivery device configured to delivery deliver medication to a patient (‘538; Para 0020: the communication system configured to provide two way transmission of information over the communication system, a medication delivery device having a processor and a memory associated with the processor for storing programs for operating the processor to control the medication delivery device); 
one or more therapy devices configured to provide therapy to  the patient (‘538; Para 0018: integrated system deployable within an institution that ties together the various prescribing, delivering, and reporting processes that deliver therapy to a patient. Moreover, such a system would be able to access a database or databases of various rules and patient information, including institution medical records, clinical records and data, such as the information provided by various clinical devices, such as blood pressure monitors, PCO2 monitors, glucose monitors, etc, and laboratory equipment, such as that used in blood analysis and the like, and use the accessed information to alter the therapy provided to the patient as appropriate to ensure that the outcome of the therapy, that is, the health of the patient, is optimized); 
a computer programmed to perform a CDS method including: receiving clinical context data for the patient from a health information system (‘538; Para 0058). 
Condurso does not, but Lynn teaches 
 receiving real time measurements for the patient from the drug delivery device, one or more vital sign sensors, and at least one device of the one or more therapy 144; Para 0322: by disclosure, Lynn describes time series of high fidelity pethesmographic pulse waveforms along with a high fidelity time series of the SPO2 with or without a time series of the heart rate, or signals derived from sensors outside the body or from sensors within the body, for example in association with pacemakers, catheters, or other indwelling or implanted devices or sensors wherein the signals are indicative of parameters including SpO2, pulse (including pulse characteristics as derived for example from the plethesmographic pulse defined, for example, by a red pleth signal, an IR pleth signal, and ratio of ratios, to name a few), chest wall impedance, airflow (including but not limited to exhaled carbon dioxide (CO2) and air temperature (for example measured by a thermistor), and sound. Additional parameters that may be analyzed include the plethesmographic pulse, blood pressure, heart rate, ECG (including, for example as illustrated in Para 0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Condurso with the technique of providing automatic detection of a plurality of SPO2 time series as taught by Lynn and the motivation is to generating a clinical prediction for the patient based on a combination of the clinical context data and the real time measurement. 
 
Ghasemzadeh teaches 
generating a clinical prediction for the patient based on a combination of the clinical context data and real time measurements, wherein the clinical prediction is based on applying one or more physiological models of body systems to the combination of the clinical context data and the real time measurements, the one or 730; Para 0048: physiological or other data may be acquired using a remote monitoring system. For example, remote sensors may capture patient temperature, which may be used as physiological data input to one prediction model, and may be used to create temperature trend or average data as contextual data input for another prediction model. Para 0098: An analysis of a CHF study was conducted to: 1) examine the predictors of accessing (i.e., first-use of) RHM; and 2) distinguish between users and non-users of RHM by employing advanced data analytics in a group of patients with CHF. The goal was to assess patient adherence by determining whether subgroups of patients with CHF would be more inclined to effectively using RHM systems, and identifying contextual and physiological factors that contribute to such adherence prediction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Condurso/automatic detection of a plurality of SPO2 time series as taught by Lynn with the technique of context-aware prediction in medical systems of Ghasemzadeh and the motivation is to generating a clinical prediction for the patient based on a combination of the clinical context data and the high fidelity data. 
Condurso in view of Lynn and further in view of Ghasemzadeh teaches 
outputting a therapy recommendation for the patient based on the clinical prediction for the patient (‘538; Abstract: The system provides alerts and/or recommendations based on the application of the rules to the information being monitored, and alerts care givers accordingly, providing for dynamic adjustment of the patient's therapy.); and 
 one or more therapy devices based on the therapy recommendation (‘538; Para 0183: providing the therapy management system of controlling and analyzing information flow to and from an infusion pump e.g. delivery devicedevices incorporating the principles of the present invention include, for example, and not limited to, vital signs monitors or other clinical devices interacting with a patient. For example, the medication administration device may also be a patient feeding device.) 
Claim 15 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the system of claim 1, Condurso discloses wherein the computer includes: a local computer; and 
a cloud computing resource (‘538; Para 0058);
Lynn further discloses 
wherein the CDS method further includes:
processing the real time measurements using the local computer to generate coarse summary data comprising average, minimum, or maximum values  at a coarser resolution than the real time measurements (‘144; Para 00154; Para 0322); and
communicating the summary coarse data from the local computer to the cloud computing resource; wherein the cloud computing resource performs the applying of the one or more physiological models of body systems to the combination of the clinical context data and the real time measurements represented by the coarse summary data (‘144; Para 0053). 

With respect to claim 3, the combined art teaches the system of claim 2, Lynn discloses wherein the one or more therapy devices includes a ventilator and the receiving of the real time measurements includes receiving ventilator data from the ventilator; and the applying includes applying pulmonary and cardiac physiological models to the combination of the clinical context data and the real time measurements including the ventilator data to generate the clinical prediction for the patient. (‘144; Para 0250:: accessible directly from the patient's medical record in the hospital information system or from, for example, the display of a mechanical ventilator. When a healthcare worker requests access, the viewer component loads and accesses the physiologic time series data from a local database or through services to a centralized data repository into which the time series from the patient monitors are continuously or intermittently updated and stored. The view component processes and analyzes the physiologic time series data and the image of the processed signals is then displayed.) 

With respect to claim 4, the combined art teaches the system of claim 3, Lynn discloses wherein the ventilator data received from the ventilator includes pressure, volume, and fraction of inspired oxygen (Fi02) data (‘144; Para 0053; Para 0085: FiO2; Para 0086: volume of ventilation). 

With respect to claim 5, the combined art teaches the system of claim 3. Lynn discloses wherein the clinical prediction for the patient includes cardiac output, oxygen delivery pressure, flow and gas constituency settings for the ventilator(‘144; Para 0071: cardiac output; Para 0216: oxygen delivery dependent upon the arterial oxygen saturation and the cardiac output ; and the controlling includes increasing or decreasing 144; Para 0208)  

With respect to claim 6, the combined art teaches the system of claim 2, Lynn discloses wherein the one or more therapy devices includes a fluid regulatory device and the receiving of the real time measurements includes receiving fluid regulatory data from the fluid regulatory device; and the applying includes applying fluid and renal models to the combination of the clinical context data and the real time measurements including the fluid regulatory data to generate the clinical prediction for the patient (‘144; Para 0236). 

With respect to claim 7, the combined art teaches the system of claim 6, Lynn discloses wherein the clinical prediction for the patient includes intravenous fluid delivery dose amount and a delivery rate for the fluid regulatory device (‘144; Para 0236); and the controlling includes increasing or decreasing an amount of dose or a delivery rate from the fluid regulatory device delivered to the patient and increasing or decreasing an amount of a respiratory regulatory drug delivered to the patient by the drug delivery device (‘144; Para 0236).  

With respect to claim 8, the combined art teaches the system of claim 2, Lynn discloses wherein the one or more therapy devices includes a cooling blanket and the receiving of the real time measurements includes receiving patient temperature and thermal regulation data from the cooling blanket; the applying includes applying a patient temperature and a thermal regulation model to the combination of the clinical 144; Para 0071). 

With respect to claim 9, the combined art teaches the system of claim 2, Lynn discloses wherein the one or more therapy devices includes a ventricular assist device and the receiving of the real time measurements includes receiving cardiac support data from the ventricular assist device; the applying includes applying the cardiac model to the combination of the clinical context data and the real time measurements including the cardiac support data to generate the clinical prediction for the patient; and the controlling includes increasing or decreasing a speed of the ventricular assist device (‘144; Paras 0213,  0226). 

With respect to claim 10, the combined art teaches the system of claim 2, Lynn discloses wherein the one or more therapy devices includes a mechanically adjustable patient bed and the receiving of the real time measurements includes receiving patient position data from the mechanically adjustable patient bed;  the applying includes applying a patient position model to the combination of the clinical context data and the real time measurements including the patient position data to generate the clinical prediction for the patient (‘144; Para 0074); and the controlling includes moving a portion of the mechanically adjustable patient bed to adjust a position of the patient. 

With respect to claim 11, the combined art teaches the system of claim 1. Lynn discloses wherein: the receiving of the real time measurements for the patient includes 144; Para 0333); and the applying includes applying the one or more physiological models to the combination of the clinical context data and the real time measurements to generate a medication dosing recommendation for administering a medication to the patient (‘144; Para 0333). 

With respect to claim 12, the combined art teaches the system of claim 11, Condurso discloses wherein the outputting of the therapy recommendation for the patient includes outputting the medication dosing recommendation as a control signal to a drug delivery device to cause the drug delivery device to administer the medication to the patient in accord with the medication dosing recommendation (‘538; Abstract). 

With respect to claim 13, the combined art teaches the system of claim 12, Lynn discloses wherein the CDS method further includes continuing to perform the receiving of clinical context data, the receiving of the real time measurements, and the applying of the one or more physiological models of body systems during the administration of the medication to the patient to update the medication dosing recommendation for the patient during the administration of the medication to the patient (‘144; Para 0060). 

With respect to claim 14, the combined art teaches the system of claim 1, Lynn discloses wherein the clinical context data for the patient received from the HIS includes one or more of laboratory data, arterial blood gas (ABG) data, micro biology data, clinical assessments, procedure reports, and radiology and imaging results (‘144; Para 0074: arterial blood gas; Para 0089: laboratory data). 

With respect to claim 21. (New) The system of claim 1, wherein the CDS method includes controlling operation of the drug delivery device and one of the one or more therapy devices based on the therapy recommendation.  

With respect to claim 22. (New) The system of claim 1, wherein the therapy recommendation comprises a risk score of a worsening condition based on the medication delivered to the patient or the therapy provided to the patient.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686